DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
	The amendment filed 01/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“stud elements” in claim 1 configured to (1) “arrange the bouncing element in a first position…located behind the brush” and (2) “arrange the bouncing element in a second position…to a point on the bounce surface.”  Based on the specification, this refers to 
“drive means” in claim 8 configured to “realize a centrifugal acceleration at the tip portions of the brush elements free from contact to the surface during rotation of the brush, of at least 3,000 m/s2.”  Per the specification, this is considered a motor, and equivalents thereof, capable of rotating at an acceleration of 3,000 m/s2 (“a drive means, e.g. a motor”) [Application publication; paragraph 0086].
“drive means” in claim 9 configured to “realize an angular velocity of the brush in a range of 3,000 to 15,000 revolutions per minute.”  Per the specification, this will be considered a motor, and equivalents thereof, capable of reaching an angular velocity of 3,000 to 15,000 revolutions per minute (“a drive means, e.g. a motor”) [Application publication; paragraph 0086].
“means for supplying a liquid to the brush at a rate that is lower than 6 ml per minute per cm of a width of the brush in which the brush axis is extending” in claim 13.  Per the specification, the means for supplying a liquid to the brush will be considered a hollow channel/tube [Application publication; paragraph 0147] and a gravity-fed or pumping means, and their equivalents, for supplying at a rate of less than 6 ml/minute per cm [Application publication; paragraph 0068].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Objections
Claim 14 is objected to because of the following informalities:  Line 8 has two commas after “surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 18, and those depending therefrom including claims 2, 4, 5, 7-13, and 15-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant’s functional language is drawn to modifying the structure of the stud elements (stud elements being configured to…) but there is nothing in the specification regarding how the structure of the stud elements achieve said function.  Applicant has not described a specific shape, size, mass, material, or any other structural term or term(s) regarding the stud elements in regard to their arranging the bouncing elements in the relation described.  Additionally, applicant merely mentions studs in paragraphs 0035 and 0105 without showing them in any of the figures.  While applicant is describing a means plus function to describe the studs, applicant has not disclosed the means to achieve the function and therefore the function lacks adequate written description.  
	It has been held that where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).  In this case, one of ordinary skill in the art merely placing a plurality of studs would not be able to predict in advance whether the studs would be successful in achieving the function based on the disclosure.  Applicant also has not provided a single example that would adequately support any predictability.  Therefore the disclosure does not provide an adequate basis to support the generic claim and thus the claimed function is held as lacking adequate written description.
	  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 18, and those depending therefrom including claims 2, 4, 5, 7-13, and 15-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 14, and 18, the claimed “wherein d2 is set equal to d3 * tan(A), wherein A is an angle that is no greater than 20 degrees and d3 is a distance measured parallel to the surface from a point on the surface where said selected ones of said tip portions of the brush elements initially lose contact with the surface during rotation of the brush to a point on the bounce surface” and equivalents thereof are considered indefinite as to what structure is being claimed.  
	Applicant does not state what structure arranges the bouncing elements according to the inequalities d3 * tan (0 degrees) <= d2 <= d3 * tan (20 degrees) or d2 > 0.  The functional language is a modifier of “a plurality of stud elements” in claims 1 and 14 and merely a modifier of bouncing elements in claim 18.  While one of ordinary skill in the art would understand how studs can react against a normal force from the floor to push up the element retaining the studs, what is unclear is what structure is used to satisfy the specific claimed requirement.  
	Furthermore, the office still maintains that there is no line “parallel to the surface from a point on the surface where said selected ones of said tip portions of the brush elements initially lose contact with the surface during rotation of the brush to a point on the bounce surface” as claimed, since d2 is at a distance greater than zero from the surface.  In other words, for a line to 
	For the purpose of examination, the examiner will consider this as referring to a stud capable of lifting the bouncing element to a second position a distance from the ground greater than zero as meeting the claimed limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, and 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848).
Regarding claim 1 (Previously Presented), Crites (US-2,292,435) discloses a cleaning device for cleaning a surface, comprising: a motor (73); a nozzle arrangement (nozzle shown in entirety in Figure 7) comprising: a brush (67) rotatable about a brush axis (Fig. 7), said brush (67) being provided with a plurality of brush elements (bristles) (Fig. 7), each of said plurality of brush elements (bristles) having a tip portion (Fig. 7), wherein selected ones of said tip portions contact the surface (57) to be cleaned during rotation of the brush (67) (Fig. 7), wherein the motor (73) is configured to drive the brush (67) in rotation [Crites; page 2, col. 2, lines 20-23]; a bouncing element (60) extending from an edge of the nozzle arrangement (Fig. 7), said bouncing element (60) comprising: a bouncing surface spaced apart from the brush (67) (Fig. 7) and extending 
However, Geyer (US-5,212,848) teaches a plurality of stud elements (38) positioned along an edge of a bouncing element (36) contacting a surface, said plurality of stud elements (38) configured to: arrange the bouncing element (36) in a first position in which the bouncing element (36) contacts the surface when the cleaning device is moved in a forward direction (Fig. 5A), and arrange the bouncing element (36) in a second position raised above the surface (Fig. 5B).  Since the protuberances 38 of Geyer are pertinent to squeegees on floor cleaning machines, it therefore would have been obvious to one of ordinary skill in the art to incorporate the studs of Geyer into the rubber lip of Crites in order to admit liquid into the nozzle housing and seal said liquid into the nozzle housing after it enters for greater cleaning and pickup [Geyers; col. 7, lines 7-18].   
As for the arranging the bouncing element in a second position raised above the surface by distance d2, when the cleaning device is moved in a backward direction, wherein d2 is set equal to d3 * tan(A), wherein A is an angle that is no greater than 20 degrees and d3 is a distance 
In this case, Geyers teaches modifying the size of the stud elements (38) so they are large enough to permit inflow of a cleaning liquid but small enough to entrain enough air to suck the liquid into the recovery tank [Geyers; col. 5, lines 15-20].  Applicant states that the distance d2 needs to be large enough to let dirt and/or liquid particles enter the nozzle in order to be encountered by the brush while not being small enough so that the dirt does not leave the nozzle [Application publication; paragraph 0021].  Therefore, one of ordinary skill in the art would have found it obvious to modify the distance d2 of Geyers to the claimed distance as they would have recognized this as a size able to permit inflow of a cleaning liquid but small enough to entrain enough air to suck the liquid into the recovery tank.
Regarding claim 2 (Previously presented), Geyers discloses the cleaning device as claimed in claim 1, but fails to disclose wherein A is equal to or smaller than 15 degrees.  However, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the prior art of Geyers has a d2 greater than zero, and applicant claims that d2 > 0 (i.e. off the ground), but also 0 <= d2 <= d3 * 0.27 (where tan 0 is zero and tan 20 is 0.27), then Geyers inherently lies within or overlaps the claimed range.

Regarding claim 5 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, wherein the bouncing surface (of bouncing element 60) is tilted with respect to an axis perpendicular to the surface (Fig. 7).  
Regarding claim 13 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, further  comprising means for supplying a liquid (spray nozzle 55) to the brush (67) but fails to disclose at a rate which is lower than 6 ml per minute per cm of a width of the brush in which the brush axis is extending.  
However, Crites discloses a rate which is greater than zero (i.e. [rate] > 0) [Crites; page 2, col. 1, lines 55-62], and therefore inherently either overlaps or lies inside of the claimed 6 ml per minute per cm of a width.  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Crites sprays on enough cleaning fluid to loosen the dirt which is removed by the squeegee members, but not so much that the surface becomes too wet, which is undesirable [Crites; page 2, col. 2, lines 55-62].  Applicant uses the claimed flow rate of cleaning fluid to loosen dirt from the surface to be removed prevent the surface from becoming too wet, which is also undesireable [Application publication; paragraph 0068].  Therefore, it 
Regarding claim 14 (Previously Presented), Crites (US-2,292,435) discloses nozzle arrangement for a cleaning device, said nozzle arrangement comprising: a brush (67) rotatable about a brush axis (Fig. 7), said brush (67) being provided with a plurality of brush elements (bristles) (Fig. 7), each of said plurality of brush elements (bristles) having a tip portion (Fig. 7), wherein selected ones of said tip portions contact the surface (57) to be cleaned during rotation of the brush (67) (Fig. 7), a bouncing element (60) extending from an outer edge of the nozzle arrangement (Fig. 7), said bouncing element (60) comprising: a bouncing surface (surface of bouncing element) facing said brush (67) wherein the bouncing surface is titled with respect to the surface (Fig. 7) spaced apart from the brush (67) (Fig. 7) and extending substantially parallel to the brush axis facing the brush (67) [Crites; page 2, col. 1, lines 37-41], said bouncing surface configured to: rebound elements (debris) released from the brush (67) back to the brush (67) (provides a stationary wall for elements to bounce off of), wherein the bouncing element (60) is, seen in the direction of movement of the device, located behind the brush (67), but fails to disclose a plurality of stud elements positioned along an edge of the bouncing element contacting the surface, said plurality of stud elements configured to: arrange the bouncing element in a first position in which the bouncing element contacts the surface when the cleaning device is moved in a forward direction, wherein the bouncing element is, seen in the direction of movement of the device, located behind the brush, and arrange the bouncing element in a second position raised above the surface by distance d2, when the cleaning device is moved in a backward direction, wherein d2 is set equal to d3 * tan(A), wherein A is an angle that is no greater than 20 degrees and d3 is a distance measured parallel to the surface from a point on the surface where said 
However, Geyer (US-5,212,848) teaches a plurality of stud elements (38) positioned along an edge of a bouncing element (36) contacting a surface, said plurality of stud elements (38) configured to: arrange the bouncing element (36) in a first position in which the bouncing element (36) contacts the surface when the cleaning device is moved in a forward direction (Fig. 5A), and arrange the bouncing element (36) in a second position raised above the surface (Fig. 5B).  Since the protuberances 38 of Geyer are pertinent to squeegees on floor cleaning machines, it therefore would have been obvious to one of ordinary skill in the art to incorporate the studs of Geyer into the rubber lip of Crites in order to admit liquid into the nozzle housing and seal said liquid into the nozzle housing after it enters for greater cleaning and pickup [Geyers; col. 7, lines 7-18].   
As for the arranging the bouncing element in a second position raised above the surface by distance d2, when the cleaning device is moved in a backward direction, wherein d2 is set equal to d3 * tan(A), wherein A is an angle that is no greater than 20 degrees and d3 is a distance measured parallel to the surface from a point on the surface where said selected ones of said tip portions of the brush elements initially lose contact with the surface during rotation of the brush to a point on the bounce surface, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the prior art of Geyers has a d2 greater than zero, and applicant claims that d2 > 0 (i.e. off the ground), but also 0 <= d2 <= d3 * 0.3 (where tan 0 is zero and tan 20 is 0.3), then Geyers inherently lies within or overlaps the claimed range.
In this case, Geyers teaches modifying the size of the stud elements (38) so they are large enough to permit inflow of a cleaning liquid but small enough to entrain enough air to suck the liquid into the recovery tank [Geyers; col. 5, lines 15-20].  Applicant states that the distance d2 needs to be large enough to let dirt and/or liquid particles enter the nozzle in order to be 
Regarding claim 15 (Previously Presented), Crites discloses the nozzle arrangement of claim 14, further comprising: a motor (73) is configured to drive the brush (67) in rotation [Crites; page 2, col. 2, lines 20-23].
Regarding claim 16 (Previously Presented), Crites discloses the nozzle arrangement of claim 14, further comprising: a port (53) configured to draw air from said nozzle arrangement (Fig. 7).
Regarding claim 17 (Previously Presented), Crites discloses the nozzle arrangement of claim 14, further comprising: a port configured to allow entry of a fluid into said nozzle arrangement.
Regarding claim 18 (Previously Presented), Crites (US-2,292,435) discloses a cleaning apparatus, comprising: a motor (73); a nozzle element (nozzle shown in entirety in Figure 7) comprising: a brush (67) contained within the nozzle element (nozzle shown in entirety in Figure 7), said brush configured to rotate about a brush axis (Fig. 7), said brush (67) axis substantially parallel to said forward edge and said rear edge (Fig. 7), said brush comprising a plurality of brush elements (bristles) (Fig. 7), each of said plurality of brush elements (bristles) having a tip portion (Fig. 7), wherein the motor (73) is configured to rotate the brush (67) [Crites; page 2, col. 2, lines 20-23]; said nozzle element comprising: a forward edge (the rightmost portion in Figure 7 considered the front of the nozzle), a rear edge (the leftmost portion in Figure 7 considered the rear of the nozzle); and  a bouncing surface spaced apart from the brush (67) (Fig. 7) extending downward along the forward edge (67) [Crites; page 2, col. 1, lines 37-41], said bouncing element configured to: contact said surface, when the nozzle element is moved in a rearward direction 
However, Geyer (US-5,212,848) teaches a plurality of stud elements (38) positioned along an edge of a bouncing element (36) contacting a surface, said plurality of stud elements (38) configured to: arrange the bouncing element (36) in a first position in which the bouncing element (36) contacts the surface when the cleaning device is moved in a forward direction (Fig. 5A), and arrange the bouncing element (36) in a second position raised above the surface (Fig. 5B).  Since the protuberances 38 of Geyer are pertinent to squeegees on floor cleaning machines, it therefore would have been obvious to one of ordinary skill in the art to incorporate the studs of Geyer into the rubber lip of Crites in order to admit liquid into the nozzle housing and seal said liquid into the nozzle housing after it enters for greater cleaning and pickup [Geyers; col. 7, lines 7-18].   
As for the arranging the bouncing element in a second position raised above the surface by distance d2, when the cleaning device is moved in a backward direction, wherein d2 is set equal to d3 * tan(A), wherein A is an angle that is no greater than 20 degrees and d3 is a distance measured parallel to the surface from a point on the surface where said selected ones of said tip portions of the brush elements initially lose contact with the surface during rotation of the brush to a point on the bounce surface, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the prior art of Geyers has a d2 greater than zero, and applicant claims that d2 > 0 (i.e. off the ground), but also 0 <= d2 <= d3 * 0.3 (where tan 0 is zero and tan 20 is 0.3), then Geyers inherently lies within or overlaps the claimed range.
In this case, Geyers teaches modifying the size of the stud elements (38) so they are large enough to permit inflow of a cleaning liquid but small enough to entrain enough air to suck the liquid into the recovery tank [Geyers; col. 5, lines 15-20].  Applicant states that the distance d2 needs to be large enough to let dirt and/or liquid particles enter the nozzle in order to be 
As for the nozzle element being rotatable about said brush axis to raise said bouncing surface above said surface by distance d2 when said cleaning apparatus is moved in said forward direction, the prior art of Crites does not have a structure that would prevent rotating the nozzle by any distance, including a distance d2, from the surface and therefore meets the functional limitation.  
Regarding claim 19 (Previously Presented), Crites discloses the nozzle arrangement of claim 14, further comprising: a port (53) configured to draw air from said nozzle arrangement (Fig. 7).
Regarding claim 20 (Previously Presented), Crites discloses the nozzle arrangement of claim 14, further comprising: a port configured to allow entry of a fluid into said nozzle arrangement.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Gilbert (US—20080276408).
Regarding claim 4, Crites discloses the cleaning device as claimed in claim 1 but fails to disclose wherein d2 is in a range of 0.3 to 7 mm.
However, Gilbert (US—20080276408) teaches wherein the ground clearance for most vacuums is 3 mm [Gilbert; paragraph 0118].  Since Crites discloses a vacuum cleaner, it therefore would have been obvious to one of ordinary skill in the art to modify the studs of Crites in view of Geyer to be capable of raising the bouncing element of Crites to the ground clearance taught by .  

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Hikota et al. (US-6,550,092).
Regarding claim 7 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, but fails to disclose wherein a linear mass density of a plurality of the brush elements is, at least at the tip portions, lower than 150g per 10km.
	However, Hikota et al. (US-6,550,092) teaches wherein a linear mass density of a plurality of brush elements is, at least at the tip portion, lower than 150g per 10km (6 denier is less than 150 tex or 150g per 10 km) [Hikota; col. 5, lines 7-23].  Since both Crites and Hikota are cleaning devices that use rollers to clean a surface, it therefore would have been obvious to one of ordinary skill in the art at the time of invention to have used the polyester fibers of Hikota in order to adapt the device of Crites to remove liquid from carpet as such in carpet cleaners [Hikota; paragraph 1, lines 12-21].

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Ragner (US-7,150,068).
	Regarding claim 8 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, but fails to disclose wherein the drive means (58, 84) is configured to: realize a centrifugal acceleration at the tip portions of the brush elements free from contact to the surface during rotation of the brush of at least 3,000 m/s2.  
	However, Ragner (US-7,150,068) teaches that increasing the acceleration of the power head can keep the agitator from bogging down on surfaces being cleaned and that it is known in 2 for surfaces that cause the agitator to bog down at a lower acceleration depending on brush and floor surface type [Ragner; col. 14, lines 36-42].  

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Blasé (US-5,398,373)
Regarding claim 9 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, but fails to disclose wherein the drive means (58, 84) is configured to: realize an angular velocity of the brush in a range of 3,000 to 15,000 revolutions per minute.
	However, Blase teaches wherein the drive means is configured to: realize an angular velocity of the brush in a range of 3,000 to 15,000 revolutions per minute [Blase; col. 7, lines 33-41].  Since an RPM of between 3,000 to 15,000 rpm is known in the art of beater brushes as taught by Blasé, it therefore would have been obvious to one of ordinary skill in the art at the time of invention to have used the RPM taught by Blasé for the beater brush of Crites in order to clean the floor by dislodging dirt [Blasé; col. 7, lines 33-41]. 

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Powers (US-4,177,536).
Regarding claim 10 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, but fails to disclose wherein the brush has a diameter in a range of 10 to 100 mm and a length of the brush elements is in a range of 1 to 20 mm when the brush elements are in a fully outstretch condition.  
.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Delmas et al. (US-5,722,109).
	Regarding claim 11 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, further comprising: a vacuum aggregate (25), but fails to disclose vacuum aggregate is configured to: generate an under-pressure in a suction area that is defined in a space between the brush and the bouncing element wherein said under-pressure is in a range of 3 to 70 mbar.
	However, Delmas et al. (US-5,722,109) teaches a vacuum aggregate configured to: generate an under-pressure in a suction area that is defined in a space between the brush and the bouncing element wherein said under-pressure is in a range of 3 to 70 mbar (Figs. 3A and 3B).  Since both Crites and Delmas are cleaning vacuum cleaners, it therefore would have been obvious to one of ordinary skill in the art at the time of invention to have used a vacuum pressure as known in the art of vacuum cleaners such as that shown by Delmas for the vacuum cleaner of Crites in order to provide enough vacuum to lift dirt from a carpet [Delmas; col. 8, lines 53 – col. 9, line 5].

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crites (US-2,292,435) in view of Geyer (US-5,212,848) and further in view of Carroll (US-5,609,431).
Regarding claim 12 (Previously Presented), Crites discloses the cleaning device as claimed in claim 1, but fails to disclose wherein a packing density of the brush elements is at least 30 tufts of brush elements per cm2, and a number of brush elements per tuft is at least 500.
	However, Carroll (US-5,609,431) teaches that increasing the tufts per square inch and fibers per tuft provides is desirable [Carroll; col. 3, lines 11-18].  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have made the brush of Crites with a packing density of more than 30 tufts per cm2 and more than 500 brush elements per tufts in order to increase efficiency and minimize the force to effectively needed clean a surface, item, etc. [Carroll; col. 3, lines 11-18].

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 

	Applicant argues on page 10 of the Remarks that the applicant has defined the claimed feature, particularly in regards to an idea height of the blade and a specific measurable point.  Applicant continues that the studs on the surface realize the distance claimed.  In response, applicant states that studs are capable of performing the intended function.  However, the studs must be of a specific position and/or structure to achieve the function that being claimed.  In other words, it is not sufficient enough for the prior art to merely have studs, but must have a specialized structure.  Applicant does disclose any structure beyond the basic structure of studs, which the prior art discloses.

	The only way applicant presents within determining whether or not the prior art meets the claimed function is to perform a test after the structure is built.  This is indicative of applicant not describing how to make the claimed invention.  Therefore, applicant has not taught one of ordinary skill in the art how to build a structure capable of the claimed function, but rather merely test whether or not a structure, once built, meets the claimed structure.  
	For these reasons, the argument is not persuasive.  

	Applicant argues on page 12 of the Remarks that the angular movement of the nozzle head is another means for achieving the distance, rather than a deficiency as suggested by the arguments.  In response, the point being made was one that either the distance d2 is achieved by structure (i.e. studs) or merely by rotating the head (i.e. how applicant intends to use the structure).  In other words, if there is no requirement of structure in order to achieve the distance d2, then claiming this function would be equivalent to, for example, a structure having studs OR a structure being capable of being rotated.  The term “deficiency” was meant to refer to a prior art vacuum that was deficient of the structure, but capable of the intended use.  

	Applicant argues on pages 12 and 13 of the remarks that applicant is not claiming an infinite number and sizes for the studs.  In response, applicant has not disclosed a single specific 
	Furthermore, applicant argues on page 12 of the remarks that a stud size or shape not able to perform the function may not disqualify a wiper blade from meeting the claimed structure as one may merely turn the head to compensate for a discrepancy in distance d2.  Therefore, the office cannot determine any stud shape or size that is disqualified by the claim and thus applicant is considered to be claiming an almost infinite number of sizes and shapes of stud.  Thus the argument is not persuasive.

Applicant argues on page 12 of the Remarks that the incorporation of notches or protrusions of Crites alters the operation of the device of Crites.  Applicant argues that the notches are likely small to provide the “squeegee action” desired by Crites.  Applicant argues that Geyer, however, uses studs to allow a greater amount of air to enter the chamber.  Applicant argues that allowing more air and minimizing the contact area due to the studs would destroy the squeegee ability of Crites.  
In response, Geyer (US-5,212,848) discloses what Crites teaches (keep in mind that Crites is being pulled in a forward direction and not pushed in a forward direction, as in Geyer, so wiper 60 of Crites would be the squeegee in the forward direction):

    PNG
    media_image1.png
    396
    1320
    media_image1.png
    Greyscale


	Geyer proposes modifying the solid lip 28 with grooves 29 to allow water in (Figs. 3C and 3D), as well as modifying with studs 38 (Figs. 4D and 4E) to allow water in (Geyer states that studs 38 are an improvement to the grooves 29 as the reduced thickness to form the grooves 29 left streaks, as seen in Figures 6 and 7).

    PNG
    media_image2.png
    265
    604
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    285
    767
    media_image3.png
    Greyscale

However, Geyer finds that in the reverse direction, the lip 24 with notches 25 lets the fluid out of the housing 20.  So Geyer proposes putting the studs on both squeegees:

    PNG
    media_image4.png
    574
    696
    media_image4.png
    Greyscale


Crites (US-2,292,435) performs two main functions:
removing dirt from a solid surface using a liquid spray nozzle (55) and a suction means (Fig. 2); and
“aiding the drying operation” [Crites; page 1, col. 1, lines 20-21] using a squeegee.

Geyer (US-5,212,848) also performs two main functions:
removing dirt from a solid surface using a liquid spray nozzle and a suction means (“The soiled scrubbing solution with its load of suspended dirt is then sucked up by vacuum and deposited in a recovery tank within the body for later recycling or disposal”) [Geyer; col. 1, lines 37-40]; and
aiding the drying operation (“The trailing blade, relative to the travel direction of the scrubber, completes the sealing of the pickup chamber 23 and retains water in the pickup chamber until it can be evacuated. Most importantly, however, it wipes the floor to a damp dry condition. This should be dry enough so there is no risk of a pedestrian slipping or falling on it, and so that it will dry completely in a few minutes.”) [Geyer; col. 5, lines 21-31].

Geyer shows the step-by-step improvement of the device of Crites and discloses that the device still retains the functions of Crites.  Applicant’s arguments that doing so results in decreased “efficiency.” Even if this was agreed upon or made explicit by the prior art, it is not enough of a deterrent to prevent the modification, as evidenced by Geyer.  Crites does not state that the floor is completely dry, but rather that the air flow aids (“aiding”) in the drying operation [Crites; page 1, col. 1, lines 20-21].  This seems akin to Geyer which removes enough moisture for the surface to dry within a few minutes [Geyer; col. 5, lines 21-31].  
Applicant’s arguments that Greyer would not have made the surface dryer are not persuasive, given that Geyer shows that the improved studded blades 36, 36 (Figs. 5A and 5B) perform at least as equally as well as blades equivalent to Crites (Figs. 2C and 2D).  
	For these reasons, the argument is not persuasive.

	Applicant argues on pages 13 and 14 of the Remarks that Geyer fails to disclose the blades of Geyer do not have a structure incapable of meeting the claimed function.  In response, the prior art teaches a stud structure capable of lifting the studs by a distance.  While inherency may not be established by probabilities and possibilities, obviousness can be.  As stated in the rejection, the distance d2 is considered obvious in view of the prior art.  
	To clarify the issue, the rejection states that the distance Geyer lifts the stud off of the floor is inherently lies within or overlaps the claimed range.  The rejection also states that the range of 
	Additionally, as applicant makes clear on page 11 of the remarks, if a vacuum head is capable of being rotated such that the blade is lifted off the floor by the user, then it can also be considered of meeting the function as claimed.  In other words, Geyer’s head would also have to be shown as incapable of being lifted and/or rotated.  
	For these reasons, the argument is not persuasive.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723